OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by the Appellate Division, First Judicial Department, on June 27, 1952. In this proceeding to discipline respondent for professional misconduct, the petitioner moves to confirm the report of the Special Referee.
The Special Referee sustained the following charges of professional misconduct: neglecting a conservatorship matter by failing to secure the assets of the conservatee in a timely manner; failing to pay the just costs of the facility in which she was lodged; failing to file an annual inventory and account for the year 1981 as required by the Mental Hygiene Law; failing to obey an order of the Supreme Court, Queens County, directing him to file his final account; in another conservatorship matter, failing to file an annual inventory and account for the year 1981 as required by the Mental Hygiene Law; failing to obey the order of the Supreme Court, Queens County, directing him to file his final account; failing to notify the referee, appointed pursuant to the Mental Hygiene Law, of the death of the conservatee; and failing to cooperate with the petitioner Grievance Committee in its legitimate investigation of the foregoing matters.
*393After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. Respondent is guilty of the misconduct described above. Petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances advanced by the respondent. Accordingly, respondent should be, and hereby is, suspended from the practice of law for a period of one year, effective May 1, 1985, and until further order of this court.
Lazer, J. P., Gibbons, Thompson, O’Connor and Rubin, JJ., concur.